           Case 1:20-cv-03242-VEC Document 10 Filed 06/05/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 -------------------------------------------------------------- X
                                                                         DATE FILED: 06/05/2020
 JUAN A. PALAU,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :           20-cv-3242 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 TMC TRANSPORTATION INC. AND                                    :
 CARLOS E. ANAYA,                                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 18, 2020, Plaintiff moved to remand this action to state court, Dkt.

9;

        WHEREAS Defendants have failed to file a response, which was due by June 1, 2020,

see Local Civ. R. 6.1;

        IT IS HEREBY ORDERED that Defendants must either consent to the remand or file a

response by June 12, 2020. If no response is received by June 12, 2020, the Court may grant the

motion to remand as unopposed.



SO ORDERED.
                                                                    ________________________
Date: June 5, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
